Citation Nr: 0200428	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  01-06 754	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is eligible for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from March 1951 to January 
1953.  The appellant is the veteran's daughter.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2001 determination of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  


FINDING OF FACT

The veteran, the appellant's father, does not have a total 
and permanent disability resulting from a service-connected 
disability.  


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for DEA benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.807, 21.3021 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the appellant is 
eligible for DEA benefits under Chapter 35, Title 38, United 
States Code, based on her status as the child of a veteran.  
In February 2001, the RO denied the appellant eligibility for 
Chapter 35 benefits and the veteran appealed this decision.  

While the appeal was pending, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  This enhanced duty to assist is 
inapplicable if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103(A) (West Supp. 2001).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b), which is effective August 
29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  Therefore, the Board's 
decision to proceed in adjudicating the appellant's claim 
does not prejudice the appellant in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

With regard to the duty to notify, the RO informed the 
appellant of the evidence needed to substantiate her claim in 
a rating decision dated February 2001 and in a statement of 
the case issued in June 2001.  With regard to the duty to 
assist, the RO's actions have been limited given that the 
appellant has not identified any outstanding evidence that 
needs to be obtained in support of her claim.  In any event, 
additional assistance could not possibly aid in 
substantiating the appellant's claim, because, as explained 
below, the appellant's eligibility for the benefit sought is 
precluded by law.  

Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, may be paid to a child of a 
veteran who: (1) died as a result of a service-connected 
disability; (2) has a total disability permanent in nature 
resulting from a service-connected disability; (3) died while 
a total and permanent service-connected disability was in 
existence; or (4) is on active duty as a member of the Armed 
Forces and, for a period of more than 90 days, has been 
listed by the Secretary concerned as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned in line of duty by a foreign Government 
or power.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.807, 21.3021 (2001). 

In this case, the veteran is alive, no longer on active duty 
and currently in receipt of VA pension benefits.  He has been 
evaluated as totally and permanently disabled, but this 
evaluation is based on nonservice-connected disabilities, 
rather than service-connected disabilities.  Inasmuch as the 
veteran does not meet any of the requirements noted above, 
the appellant may not be paid Chapter 35 benefits under 38 
U.S.C.A. § 3501, based on her status as a child of a veteran.  

The Board acknowledges the appellant's contention that the 
veteran's son previously received Chapter 35 benefits based 
on his status as a child of a veteran.  However, the 
veteran's claims file does not support the appellant's 
contention.  Instead, it shows that the veteran has been 
receiving VA pension benefits since 1988, and that those 
benefits have included an allowance for a dependent son, who, 
at one point in time, was attending college.  In any event, 
even if the veteran's son had been entitled to such benefits 
in the past, this fact would have no bearing on the 
appellant's current entitlement to such benefits.  The law in 
this case is dispositive; therefore, the appellant's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



		
	WARREN W. RICE, JR
	Member, Board of Veterans' Appeals



 

